Investor Presentation We deliver the finest gaming products and experiences in the Galaxy. Safe Harbor Statement: The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by us or on our behalf. Except for the historical information, this offering contains various forward-looking statements which represent our expectations or beliefs concerning future events, including the future levels of cash flow from operations. Management believes that all statements that express expectations and projections with respect to future matters; our ability to negotiate contracts having favorable terms; and the availability of capital resources; are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. We caution that these forward-looking statements involve a number of risks and uncertainties and are subject to many variables which could impact our financial performance. These statements are made on the basis of management’s views and assumptions, as of the time the statements are made, regarding future events and business performance. There can be no assurance, however, that management’s expectations will necessarily come to pass. About us… ·Secured Diversified Investment, Ltd. (OTC-BB: SECD.OB), acquired Galaxy Gaming, Inc. via a reverse merger on 2/10/09. ·Galaxy Gaming, Inc. is a leading developer of casino table games and enhanced electronic table game platforms and wagering systems. We design, engineer, market and distribute our products and services throughout North America and on cruise ships worldwide. ·We own global rights to popular table game content, such as Lucky Ladies, Texas Shootout and Emperor’s Challenge. We also have developed innovative table game platforms known as the Bet Tabulator System, TableVision and the Bonus Jackpot System and have numerous other products under development. ·We receive high-margin recurring revenue derived from royalties related to the licensing of our intellectual property and have experienced strong growth (30% annual) during the current economic crisis. ·Business started from scratch in 1997 and was built by frugally reinvesting cash flow. We now occupy the #2 market position with 18% of the competitive market. We have 12 employees. ·We are profitable. 2 Our Leadership Team… · Robert Saucier - Founder & CEO o Founder and operator of numerous successful start-up ventures including International Pacific, an INC 500 company. · Bill O’Hara – COO o Started competitor Shuffle Master Gaming and built it from the ground up. Subsequently, he played major roles at Casinovations and PDS Gaming. · Bob Pietrosanto - Sales Manager o Former Shuffle Master and Casinovations executive well known throughout the industry with both domestic and international sales management experience. · Dan Evans - Technology Development Manager o Sales and technology executive at various prominent high-tech companies including Sun Microsystems Zynx Networks. · Dan Scott - Chief Financial Advisor o Formerly CFO for Caesars Palace and MGM. Additional note: 100% of our employees have purchased Company stock. 3 Our Clients We currently have our products placed in over 200 casinos throughout North America and cruise ships including: 4 5 Product Benefits Casinos use proprietary table games and jackpot products in lieu of those available in the public domain (e.g. blackjack, craps, roulette, etc.) because of their popularity with players and because the casinos generate significantly more profit. 6 Our Table Games We classify our table game products into two categories - side bets and premium games. Generally, the side bet category refers to one or more additional wagers used in conjunction with public domain games whereas the premium games are stand-alone proprietary games or a variation thereof. Examples include: Side Bets Premium Games 7 Average Revenue Comparison (per Table per Month) 8 Table Games in Service 2008-2009 9 Bonus Jackpot System (BJS) ·Similar, but yet superior to a traditional Progressive Meter System. ·Able to fund a “LIFE ALTERING JACKPOT”. ·Advantages: oPlayers enjoy the additional Bonusing options. oIncreased play and profitability for the casino operator. oLess expensive than competing products. o“Multi-Casino BJS network” may be installed for a fraction of the cost of a traditional Wide Area Progressive system. 10 BONUS Jackpot System 11 We can link multiple tables within a Casino. 12 We can link multiple casinos throughout a jurisdiction. 13 We can link multiple casinos throughout the Nation. 14 We can link multiple casinos throughout the World. 15 Sources of Revenue with the BJS Platform 1. Equipment Sale (e.g. $1,300 one time) 2. Content Licensing (e.g. $495 per month) 3. Performance Based Pricing (e.g. 2 a wager) 4. Jackpot Fund Maintenance Fee i.e. Banking (Future) 5. Advertising (Future) 16 Average Revenue Comparison (per Table per Month) 17 Bonus Jackpot Systems in Service 18 Proprietary Game Market Share 19 Our Five Point Strategy for 2009… 1. Build our recurring revenue base. · Despite the current economy, or maybe because of it, our products are in their highest demand. Accordingly, we must capture as much market share possible – NOW! 2. Expand our distribution network. · Obtain regulatory approval in additional jurisdictions. (e.g. Louisiana, W. Virginia, Delaware) · Increase the size and performance our sales force. (2 additional reps, mobile showroom) 3. Increase our per unit price point. · Develop or acquire new premium proprietary game content to command higher royalties. · Continue to develop, manufacture and install our Bonus Jackpot System. 4. Stay profitable. · Although we seek rapid expansion, we must guard our profits and cash flow. 5. Build shareholder value. · We intend to launch a creative and effective IR / PR campaign to build the Galaxy Gaming brand in the financial community. · We will maintain frequent and informative communication with our stakeholders. 20 Revenue by Quarter
